 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DILLARD JAMES MCNELEY,                     Case No. 2:18-cv-08766-MWF (MAA)
12                        Plaintiff,
13                                              ORDER ACCEPTING FINDINGS AND
            v.                                  RECOMMENDATIONS OF UNITED
14                                              STATES MAGISTRATE JUDGE
     SHEPPARD, MULLIN, RICHTER &
15   HAMPTON LLP, et al.,
16
                          Defendants.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint,
19   Defendants’ Motions to Dismiss (ECF Nos. 10, 18), the other records on file herein,
20   the Report and Recommendation of the United States Magistrate Judge (ECF No.
21   35), Plaintiff’s Motion for Reconsideration and Objection (ECF No. 37) and
22   supporting documents (ECF Nos. 38-39), and Defendants’ Response (ECF No. 43).
23   After conducting a de novo review of the portions of the Report and
24   Recommendation to which Objections were directed, the Court concurs with and
25   accepts the findings and conclusions of the Magistrate Judge.
26         IT THEREFORE IS ORDERED that:
27               1. The Report and Recommendation of the Magistrate Judge is
28                 ACCEPTED and ADOPTED;
 1          2. Defendants’ Motions to Dismiss for lack of subject matter jurisdiction
 2             due to the Rooker-Feldman doctrine are GRANTED for all claims for
 3             relief except the Bane Act claim;
 4          3. Plaintiff is DENIED leave to amend the Complaint;
 5          4. Supplemental jurisdiction is DECLINED over the remaining Bane Act
 6             claim for relief;
 7          5. Plaintiff’s Motion for Reconsideration is DENIED; and
 8          6. Judgment shall be ENTERED dismissing the entire action with
 9             prejudice.
10
11
12   DATED: March 26, 2019
                                              MICHAEL W. FITZGERALD
13                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
